Citation Nr: 0945165	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  09-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left calf 
disability, claimed as secondary to service-connected 
residuals of a left foot stress fracture.  

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected 
residuals of a left foot stress fracture.  

3.  Entitlement to an initial compensable rating for a 
severed small peripheral nerve of the left foot in the L5 
dermatome.  

4.  Entitlement to a compensable rating for residuals of a 
left foot stress fracture.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1999 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service connection is in effect for multiple disabilities of 
the left lower extremity, including a severed small 
peripheral nerve of the left foot due to excision of a 
Morton's neuroma, a scar of the left foot over the third 
metatarsal, residuals of a left foot stress fracture, and 
bilateral pes planus.    

The Veteran seeks service connection for disabilities of the 
left calf and left ankle, secondary to service-connected 
residuals of a left foot stress fracture.  The Veteran has 
not been examined to determine whether any disability of the 
left calf and ankle is related to either the residuals of a 
left foot stress fracture or other service-connected 
disability of the left lower extremity.  

As for the initial rating for a severed small peripheral 
nerve of the left foot, it is not clear what peripheral nerve 
is affected in order to evaluate the disability under the 
proper Diagnostic Code.  In October 2009, the Veteran 
testified that he was seen in the neurology department for 
neurological testing. 

As for the rating of the residuals of a left foot stress 
fracture, on VA examination in April 2008, the Veteran stated 
that his VA podiatrist had found another stress fracture in 
his left foot.  The VA records in the file contain a notation 
in February 2008 that the Veteran was to have X-rays for a 
possible stress fracture.  

As the evidence of record is insufficient to decide the 
claims, further evidentiary development under the duty to 
assist is needed.  38 C.F.R. § 3.159.  Accordingly, the case 
is REMANDED for the following action:

1.  Obtain all VA records, including X-
rays and any neurological testing, 
since February 2008 from the VA Medical 
Center in Salt Lake City, Utah. 

2.  Afford the Veteran VA orthopedic 
and neurological examinations to 
determine: 

a).  Whether there is any current 
disability of the left calf and 
left ankle and, if so, whether it 
is at least as likely as not that 
any current disability of the left 
calf or left ankle was either 
caused by or made worse by one or 
a combination of the service-
connected disabilities, namely, a 
severed small peripheral nerve of 
the left foot due to excision of a 
Morton's neuroma, a scar of the 
left foot over the third 
metatarsal, residuals of a left 
foot stress fracture, and 
bilateral pes planus. 

In formulating the opinion, 
in the context of "made 
worse by," the term 
"aggravation" means a 
permanent increase in 
severity, that is, a 
worsening of the underlying 
condition not due to the 
natural progress as 
contrasted to a worsening of 
symptoms.  

The examiner(s) is also asked 
to consider that the term 
"at least as likely as not" 
does not mean "within the 
realm of possibility."  
Rather, it means that the 
weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against causation.

b).  On the claim for increase for 
a severed small peripheral nerve 
of the left foot in the L5 
dermatome, what peripheral nerve 
is affected, that is, either the 
external popliteal nerve (common 
peroneal), musculocutaneous nerve 
(superficial peroneal), anterior 
tibial nerve (deep peroneal), 
internal popliteal nerve (tibial), 
or posterior tibial nerve.  

The examiner is asked to 
characterize the nerve impairment 
in terms of either a sensory 
deficit or loss of function or 
both. 



c).  On the claim for increase for 
the residuals of a left foot 
stress fracture, the examiner 
should describe all manifestations 
thereof, separate and distinct 
from other service-connected left 
foot disability, if feasible, and 
specifically characterize any 
residuals of stress fractures in 
terms of whether the impairment 
results in either moderate, 
moderately severe, or severe 
functional loss of the foot. 

The claims file must be made available 
to the examiner for review.

3.  After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

